DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/31/2021 is acknowledged. Claims 1-3, 5, 7-10, 12-16, 19 and 21-22 read on the elected invention. 
Claims 23-24 and 27-28 have been canceled by the applicant from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 8/31/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9, 10, 12, 13, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erdman (US Pub No. 2010/0152574).
Regarding claim 1, Erdman discloses (Figures 4A-4D) an apparatus, comprising: a first joint member (152) comprising a connection portion (see annotated figure below) and a contact surface (170a); a second joint member (151) comprising a connection portion (see annotated figure below); and a flexure (161) comprising a first end portion (see annotated figure below), a second end portion (see annotated figure below), and a central portion (see annotated figure below) between the first end portion and the second end portion, the first end portion being coupled to the connection portion of the first joint member (clearly shown in Figures 4A-4B), the second end portion being coupled to the connection portion of the second joint member (clearly shown in Figures 4A-4B), the flexure being configured to deform elastically when the first joint member and the second joint member move from a first configuration (Figure 4A) to a second configuration (Figure 4C but with the second joint member 151 compressed so that the central portion of the flexure 161 contacts the contact surface 170a similar to what is shown in Figure 4B), the central portion of the flexure being spaced apart from the contact surface when the first joint member and the second joint member are in the first configuration (clearly shown in Figure 4A), and the central portion of the flexure being in contact with the contact surface of the first joint member when the first joint member and the second joint member are in the second configuration (Paragraphs 0049-0050) (similar to what is shown in Figure 4B but with the second joint member 151 slightly rotated as shown in Figure 4C).


    PNG
    media_image1.png
    682
    922
    media_image1.png
    Greyscale


	Regarding claim 2, wherein the second joint member rotates relative to the first joint member when the flexure deforms elastically (clearly shown in Figures 4C-4D).
	Regarding claim 3, wherein: the first joint member defines a first axis (central axis that run longitudinally through 152); and the second joint member defines a second axis (central axis that run longitudinally through 151), the second axis being coaxial with the first axis when the first joint member and the second joint member are in the first configuration (clearly shown in Figure 4A), and the second axis being clearly shown in Figures 4C-4D).
	Regarding claim 5, the first joint member comprises a side wall; the side wall forms a cylinder and comprises an end surface (clearly shown in Figure 4A); and the end surface comprises the connection portion of the first joint member (clearly shown in the annotated figure above).
	Regarding claim 7, wherein the first joint member, the flexure, and the second joint member are monolithically formed (clearly shown in Figure 4A).
	Regarding claim 9, wherein: the second joint member rotates relative to the first joint member about a pivot axis when the flexure deforms elastically (clearly shown in Figures 4C-4D); and the first joint member defines a first axis substantially normal to the pivot axis, the first axis being between the connection portion of the first joint member and at least a portion of the contact surface (Figures 4C-4D) (clearly shown in the annotated figure above).
	Regarding claim 10, wherein the contact surface (170a) is between the pivot axis and the connection portion of the first joint member (Figures 4C-4D) (clearly shown in the annotated figure above).
	Regarding claim 12, wherein: the flexure (161) is a first flexure, the connection portion of the first joint member is a first connection portion, the first joint member comprises a third connection portion (adjacent the second flexure 162 as shown in Figure 4A) (similar to the annotated figure above for the first connection portion), the connection portion of the second joint member is a second connection portion, and the second joint member comprises a fourth connection portion (adjacent the second flexure 162 as shown in Figure 4A) (similar to the annotated figure above for the second connection portion); the apparatus further comprises a second flexure (162) having a first end portion, a second end portion, and a central portion (similar to the annotated figure above for the first flexure) between the first end portion of the second flexure and the second end portion of the second flexure; the first end portion of the second flexure is coupled to the third connection portion (similar to the annotated figure above for the first flexure); the second end portion of the second flexure is coupled to the fourth connection portion (similar to the annotated figure above for the first flexure); the second flexure is configured to deform elastically when the first joint member and the second joint member move from the first configuration to the second configuration (Figures 4C-4D); and a centerline of the first flexure is oblique to a centerline of the second flexure when the first joint member and the second joint member are in the first configuration (clearly shown in Figure 4A).
	Regarding claim 13, wherein: the contact surface (170a) is a first contact surface; the first joint member comprises an end portion, and the end portion comprises a second contact surface (170b); the second joint member rotates in a first direction (171) (Figure 4C) relative to the first joint member when the first joint member and the second joint member move from the first configuration to the second configuration (Figure 4C); the second joint member is configured to rotate in a second direction (172) (Figure 4D) relative to the first joint member when the first joint member and the second joint member move from the first configuration to a third configuration (Figure 4D); and the central portion of the second flexure is in contact with the second contact surface when the first joint member and the second joint member are in the third configuration Paragraphs 0049-0050) (similar to what is shown in Figure 4B but with the second joint member 151 slightly rotated as shown in Figure 4D).
	Regarding claim 30, wherein: the first joint member defines a first passageway having a first center axis (central axis that run longitudinally through 152) (clearly shown in Figure 4A); and the second joint member defines a second passageway having a second center axis (central axis that run longitudinally through 151) (clearly shown in Figure 4A), the second center axis being coaxial with the first center axis when the first joint member and the second joint member are in the first configuration (clearly shown in Figure 4A), the second joint member configured to rotate relative to the first center axis about a rotation axis perpendicular to the first center axis (clearly shown in Figure 4C).
	Regarding claim 31, wherein: the first joint member forms a first cylinder defining a first passageway; and the second joint member forms a second cylinder defining a second passageway (clearly shown in Figure 4A).


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenkranz (US Pub No. 2013/0046317).
Regarding claim 1, Blumenkranz discloses (Figures 2-10) an apparatus, comprising: a first joint member (236) comprising a connection portion (see annotated figure below) and a contact surface (see annotated figure below); a second joint member (232) comprising a connection portion (see annotated figure below); and a flexure (234, 244 and 242) comprising a first end portion (244), a second end portion (242), and a central portion (234) (see annotated figure below) between the first end clearly shown in Figure 2), the first end portion being coupled to the connection portion of the first joint member (clearly shown in Figure 2), the second end portion being coupled to the connection portion of the second joint member (clearly shown in Figure 2), the flexure being configured to deform elastically when the first joint member and the second joint member move from a first configuration (Figure 4) to a second configuration (Figure 6), the central portion of the flexure being spaced apart from the contact surface when the first joint member and the second joint member are in the first configuration (clearly shown in Figure 4), and the central portion of the flexure being in contact with the contact surface of the first joint member when the first joint member and the second joint member are in the second 
    PNG
    media_image2.png
    793
    957
    media_image2.png
    Greyscale
configuration (Figure 6).
232) comprises a contact surface (306) (Figure 3); the second joint member rotates in a first direction (rotates with respect to hinge 244) relative to the first joint member when the first joint member and the second joint member move from the first configuration to the second configuration (Figure 6); the second joint member rotates in a second direction (rotates with respect to hinge 242) relative to the first joint member when the first joint member and the second joint member move from the first configuration to a third configuration; and the central portion (234) of the flexure is in contact with the contact surface of the second joint member when the first joint member and the second joint member are in the third configuration [Fully capable in doing this similar to Figure 6 when the second joint member 232 rotates with respect to hinge 242].

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakos (US Pub No. 2010/0160735).
Regarding claim 14, Bakos discloses (Figures 3-6) an apparatus, comprising: a first joint member (see annotated figure below); a second joint member (see annotated figure below); a third joint member (see annotated figure below) between the first joint member and the second joint member; a first flexure (see annotated figure below) comprising a first end portion (right end portion in Figure 3) and a second end portion (left end portion in Figure 3), the first end portion being coupled to the first joint member (clearly shown in Figure 3), the second end portion being coupled to the third joint member (clearly shown in Figure 3), and the first flexure being configured to deform elastically when the second joint member rotates relative to see annotated figure below); and a second flexure (see annotated figure below) comprising a first end portion (left end portion in Figure 3) and a second end portion (right end portion in Figure 3), the first end portion of the second flexure being coupled to the second joint member (clearly shown in Figure 3), the second end portion of the second flexure being coupled to the third joint member (clearly shown in Figure 3), the second flexure being configured to deform elastically when the second joint member rotates relative to the first joint member about a second axis of rotation (see annotated figure below), and the second axis of rotation intersects and is nonparallel to the first axis of rotation (Paragraphs 0056-0062) (see annotated figure below).

    PNG
    media_image3.png
    651
    810
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    635
    828
    media_image4.png
    Greyscale



	Regarding claim 15, the first joint member, the second joint member, and the third joint member define a longitudinal axis when the first joint member, the second joint member, and the third joint member are in a first configuration (Figure 3); and the first axis of rotation and the second axis of rotation are each normal to the longitudinal axis (Figure 3) (see annotated figure above).
	Regarding claim 16, wherein: the first joint member comprises a connection portion (recess 44); the third joint member comprises a connection portion (recess 44); the first end portion of the first flexure is coupled to the connection portion of the first clearly shown in Figure 3); the second end portion of the second flexure is coupled to the connection portion of the third joint member (clearly shown in Figure 3); and a plane defined by the connection portion of the first joint member is substantially coplanar with a plane defined by the connection portion of the third joint member (clearly shown in Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bakos (US Pub No. 2010/0160735) as applied to claim 14 above, and further in view of Blumenkranz (US Pub No. 2013/0046317).
Regarding claim 19, Bakos discloses all of the elements of claim 14 except for wherein the first joint member, the first flexure, and the third joint member are monolithically formed.
Figures 2) an articulating medical instrument (110) that includes a first joint member (234), a first flexure (242), and a third joint member (232) being monolithically formed (clearly shown in Figure 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bakos to have the first joint member, the first flexure, and the third joint member to be monolithically formed as taught by Blumenkranz, in order to prevent parts of the device from coming apart and also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771